DETAILED ACTION
	The amendment filed February 8, 2021, has been entered.  Claims 1-12 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: the recitation in claim 1 of a power transmission belt comprising a cover fabric covering the surface of the belt facing the pulley, wherein part of the rubber composition of the main body of the belt is exuded through gaps in the weave of the cover fabric so that both the contact surface of the cover fabric and the rubber composition that is exuded through the cover fabric contact the pulley, in conjunction with the other limitations recited in claim 1, is neither disclosed nor suggested in the prior art of record.  The closest prior art is Kim et al. (2016/0010722), which discloses a power transmission belt comprising a cover fabric covering the surface of the belt facing the pulley, but fails to disclose that part of the rubber composition of the main body of the belt is exuded through gaps in the weave of the cover fabric so that both the contact surface of the cover fabric and the rubber composition that is exuded through the cover fabric contact the pulley.  Claims 2-12 are dependent upon claim 1 and are likewise allowed.

An affidavit, signed January 12, 2021, by Hideaki Kawahara, one of the inventors cited in the Kim et al., discloses that the reinforcing fabric (the cover fabric), covers the entire surface of the transmission belt such that the yarns of said fabric inhibits the rubber composition from coming into 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654